    Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 1 of 6 PageID: 578



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor              973-645-2700
                                                             Newark, New Jersey 07102


                                                             December 2, 2019

Honorable Madeline Cox Arleo
United States District Judge
United States District Court
Martin Luther King Federal Building and Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Paul Parmar, et al.,
                          2:18-CR-00735 (MCA)

Dear Judge Arleo:

      The United States respectfully submits this letter brief in response to
defendant Paul Parmar’s brief filed November 18, 2019 (Doc. No. 64), seeking
an emergency stay of the motion for settlement and distribution of assets in the
bankruptcy court (“Motion”). 1

       In Parmar’s Motion, he asks that this Court issue a stay of proceedings
in the Bankruptcy Court in the Eastern District of New York and to enjoin the
United States and the Bankruptcy Court from liquidating or distributing
certain assets pursuant to a proposed global settlement agreement filed in
Bankruptcy Court (attached hereto as Exhibit A (“Exh. A”)), alleging that the
assets covered by the global settlement agreement are within the exclusive
jurisdiction of this Court. Parmar’s reading of the proposed global settlement
agreement is incorrect, as are his assertions regarding this Court’s jurisdiction
over certain assets. The Indictment in this case includes a forfeiture allegation
that identifies four real properties and six specific bank accounts. The
proposed global settlement agreement explicitly carves out those four
properties and six bank accounts from the bankruptcy proceeding and
provides for the forfeiture proceedings to continue in this case as well as in the
related civil forfeiture action.


1The United States is filing a similar response in United States v. 50 Riverside Boulevard, et al.,
Civil Action No. 18-9293, to address similar issues raised by Claimant Paul Parmar in that
action.
  Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 2 of 6 PageID: 579



      With respect to funds seized from the escrow account of the law firm
Robinson Brog in excess of $20 million, Parmar incorrectly claims that such
funds have been frozen by this Court and are under this Court’s exclusive
jurisdiction. There is no basis for the relief Parmar requests because the
proposed global settlement agreement expressly removes the four real
properties and six bank accounts from the bankruptcy estate and the Robinson
Brog seized funds in excess of $20 million are not within this Court’s exclusive
jurisdiction. Therefore, the Court should deny defendant’s motion.

Procedural History

       As a result of Parmar’s actions, on March 16, 2018, Orion Healthcorp., et
al. (the “Debtors”) commenced bankruptcy cases by filing voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§ 101, et seq., in the United States Bankruptcy Court for the Eastern District of
New York. On April 4, 2018, the Debtors commenced an adversary proceeding
in the Bankruptcy Court through the filing of a summons and complaint
against numerous defendants, including Parmar, Ravi Chivukula
(“Chivukula”), Sotiros Zaharis (“Zaharis”), and the United States. (See 18-br-
71748-ast, United States Bankruptcy Court for the Eastern District of New
York; Doc. No. 80).

       Meanwhile, on May 16, 2018, the United States commenced a civil
forfeiture proceeding (the “Civil Forfeiture Proceeding”) seeking the forfeiture of:
(a) the Riverside Boulevard Property; (b) the Broad Street Property; (c) the River
Terrace Property; and (d) 18 and 19 Colts Gait Lane, Colts Neck, New Jersey,
Parmar’s primary residence (the “Colts Neck Property” and collectively with the
Riverside Boulevard Property, the Broad Street Property and the River Terrace
Property, the “Parmar Real Properties”).

       On December 13, 2018, a grand jury sitting in the District of New Jersey
returned an indictment (2:18-cr-00735-MCA) against Parmar, Zaharis,
Chivukula and Pavandeep Bakhshi (the Indictment”). The Indictment includes
a forfeiture allegation that specifically identifies the Parmar Real Properties as
well as certain additional funds that the United States seized from six bank
accounts (the “Additional Seized Funds”).

       On September 10, 2019, in the Bankruptcy proceeding in the Eastern
District of New York, the Debtors filed a Motion Pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure and Section 105 of the Bankruptcy
Code for Entry of an Order Approving a Global Settlement Agreement by and
Among The Liquidating Trustee, the Destra Parties, CC Capital and the United
States of America. In filing the motion, the parties moved for the Bankruptcy
Court to enter a settlement agreement “[i]n full and final settlement and
    Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 3 of 6 PageID: 580



satisfaction of the Injunction Motion and the Motions to Dismiss.” (Exh. A –
Global Settlement at 17). 2

Improper Venue for Requested Relief

       Notably, Parmar has not moved for a stay of the settlement in the
Eastern District of New York Bankruptcy Court, the court in which the
proposed global settlement agreement was filed. Instead, Parmar now asks the
District Court for the District of New Jersey to enjoin the Bankruptcy Court for
the Eastern District of New York. Parmar has not provided any statutory or
otherwise applicable legal basis for the District of New Jersey to enjoin the
Bankruptcy Court for the Eastern District of New York from entering a
settlement agreement. No parties to the proposed settlement agreement have
asked the District Court for the District of New Jersey to approve the
bankruptcy settlement. In essence, Parmar has filed the request for relief in
the wrong venue, as Parmar should file a motion for his requested relief with
the court that has jurisdiction over the proposed settlement—the Bankruptcy
Court for the Eastern District of New York—not the District Court for the
District of New Jersey. The Bankruptcy Court for the Eastern District of New
York has jurisdiction to approve the settlement agreement under 28 U.S.C.
§ 1334(b) and Federal Rule of Bankruptcy Procedure 9019.

An Emergency Stay is Unnecessary and Inappropriate.

      At this time, there is no need for an emergency stay and there is no risk
of any immediate irreparable harm.

       1. Parmar has not shown a need for an “emergency stay,” as his request
is not an emergency. First, the Bankruptcy Court’s entry of the settlement
agreement is conditioned on Department of Justice (“DOJ”) approval of the
settlement agreement, and the DOJ has not yet approved the settlement. (See
Exh. A – Global Settlement at 23, “The Parties agree to adjourn the hearing on
the Rule 9019 Motion unless and until this Settlement Agreement has been
approved in writing and signed by the U.S. Department of Justice – Civil
Division. In the event that this Settlement Agreement is not approved by the
management of the U.S. Department of Justice and executed by the United
States, this Settlement Agreement shall be deemed void ab initio and of no
further force and effect.”). Secondly, the Bankruptcy Judge in the Eastern
District of New York has not yet approved and entered the proposed global
settlement agreement, but rather has scheduled an evidentiary hearing
regarding the settlement for January 27, 2020—more than two months from
now. (See Docket Entry November 18, 2019, 18-71748-ast (E.D.N.Y. Bankr.)).


2 Inexplicably, the defendant attached an incorrect settlement agreement to his brief, rather
than the proposed global settlement agreement.
  Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 4 of 6 PageID: 581



       2.     With respect to the Parmar Real Properties and the Additional
Seized Funds, the proposed global settlement agreement does not provide for
either the liquidation or distribution of these assets in the bankruptcy
proceeding; rather, the global settlement agreement explicitly carves out the
Parmar Real Properties and Additional Seized Funds from the bankruptcy
settlement.

       Specifically, Paragraph 2 subparts (c) and (d) of the global settlement
agreement provide that “the United States will continue its forfeiture
proceedings, including with respect to the Parmar Real Properties [and] the
Additional Seized Funds,” and “[a]fter successful resolution of the Parmar
Forfeiture Proceedings by the United States . . . the Parmar Forfeiture Assets
shall be forfeited to the United States and liquidated.” (Exh. A – Global
Settlement, at ¶ 2(c)-(d)). Paragraph 2 subparts (d) and (e) further provide that
the liquidated civil forfeiture assets would be available for remission pursuant
to 28 C.F.R., Part 9 to the victims of the fraud, and that the Liquidating
Trustee would file a petition for remission on behalf of Bank of America and CC
Capital. (Id. ¶ 2(d)-(e)). 3 Thus, the global settlement agreement clearly
excludes the Parmar Real Properties and Additional Seized Funds from any
liquidation or distribution in the bankruptcy case.

       Further, the global settlement provides an alternative in the event that
these assets are released other than to the United States without being
forfeited. (See id. ¶ 2(f), “In the event any of the Parmar Forfeiture Assets are
released from the Parmar Forfeiture Proceeding other than to the United
States, either as a result of a court order, not guilty verdict or settlement, the
Liquidating Trustee shall be free to assert any and all rights and claims he may
have with respect to such Parmar Forfeiture Assets, including, without
limitation, seeking enforcement of the Attachment Order, as same may be
modified.”). Accordingly, there is no need to enjoin the Bankruptcy Court for
the Eastern District of New York from liquidating and distributing these assets
because the global settlement agreement does not provide for the liquidation or
distribution of the assets in this case. In fact, the settlement agreement
explicitly bars such liquidation and distribution.

      This Court’s entry of a stay preventing the Bankruptcy Court for the
Eastern District of New York from liquidating and distributing the Parmar Real
Properties and Additional Seized Funds would do nothing, as entry of the
proposed global settlement would not result in the liquidation and distribution
of those assets.

3 21 U.S.C. § 853(i)(1) authorizes remission and provides that the Attorney General may “grant

petitions for mitigation or remission of forfeiture, restore forfeited property to victims * * * , or
take any other action to protect the rights of innocent persons which is in the interest of
justice.” See also 28 C.F.R. Pt. 9 (regulations governing petitions for mitigation or remission of
forfeiture).
    Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 5 of 6 PageID: 582




      3. With respect to the Robinson Brog escrow funds, there is no basis for
defendant’s claim that this Court has exclusive jurisdiction over those funds,
and given the purposes underlying the proposed global settlement, it is
appropriate for that settlement to go forward.

       On or about March 15, 2017, the United States seized $20,100,356.70
from Robinson Brog’s attorney escrow account number xxxx8734 at Wells
Fargo. These funds were seized pursuant to a seizure warrant from the United
States District Court for the Northern District of Texas, issued as part of the
United States’ criminal investigation of a fraud scheme involving Southport
Lane Management, LLC. Southport Lane Management, LLC, and related
entities engaged in an insurance wire fraud and money laundering scheme
dating back to at least 2011, with at least some pertinent acts or omissions
occurring in the Northern District of Texas. The scheme involved acquiring
access to investment portfolios held by insurance companies and their trust
funds, including marketable securities and other assets. In furtherance of the
fraud and money laundering scheme, in 2013-2014, Southport participated in
the acquisition of Orion HealthCorp Inc. (one of the Debtors in the bankruptcy)
as a means of concealing or disguising the nature, location, source, ownership,
or control of funds generated from its fraud scheme. The proposed global
settlement in the bankruptcy proceeding is the result of a mediation ordered by
the Bankruptcy court in order to compensate victims of this fraud scheme and
creditors in the bankruptcy case.

      Although the funds were deposited into the Robinson Brog escrow
account following the closing of the go-private transaction set forth in the
Indictment, the seizure of the funds was based on the Southport fraud scheme,
not the go-private fraud alleged in the Indictment. 4 These funds are not
included in the list of accounts specified in the forfeiture allegation set forth in
the Indictment in this case. Accordingly, these funds are not within this
Court’s sole jurisdiction, and thus, there is no basis for a stay to issue from
this Court with respect to the Bankruptcy Court’s consideration of the
proposed global settlement agreement.




4 In complex financial criminal cases, assets may be traceable to more than one crime, subject
to forfeiture in more than one case, and thus not under a court’s exclusive jurisdiction, until
such time as a final order of forfeiture issues.
  Case 2:18-cr-00735-MCA Document 65 Filed 12/02/19 Page 6 of 6 PageID: 583



Conclusion

       The Parmar Real Properties and Additional Seized Funds identified in the
forfeiture allegation in the Indictment are specifically excluded from the
proposed global settlement under consideration by the Bankruptcy Court for
the Eastern District of New York. Thus, a stay of that proceeding is
unnecessary. The funds seized from the Robinson Brog escrow account are not
within this Court’s exclusive jurisdiction, and are not included in the forfeiture
allegation in the Indictment. Thus, a stay from this Court is unwarranted and
defendant’s motion should be denied.

                                            Respectfully submitted,

                                            CRAIG CARPENITO
                                            United States Attorney


                                      By:   /s/ Catherine R. Murphy
                                            CATHERINE R. MURPHY
                                            HEATHER K. SUCHORSKY
                                            Assistant U.S. Attorneys

                                            LESLIE E. LEHNERT
                                            Trial Attorney
                                            Money Laundering and
                                            Asset Recovery Section
                                            U.S. Department of Justice



cc (by electronic filing): Jeffrey C. Hoffman
                           Timothy C. Parlatore
